7 F.3d 225
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Andre MAZYCK, Petitioner-Appellant,v.Sewall SMITH, Warden;  Attorney General of the State ofMaryland, Respondents-Appellees.
No. 93-6141.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 12, 1993.Decided:  September 29, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert N. Maletz, Senior Judge, sitting by designation.  (CA-91-3434-N)
Andre Mazyck, Appellant Pro Se.
Tarra R. Minnis, Office of the Attorney General of Maryland, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before HALL, WILKINS, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Andre Mazyck appeals from the district court's order dismissing two of his claims and denying relief on the remainder of his petition made pursuant to 28 U.S.C. § 2254 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Mazyck v. Smith, No. CA-91-3434-N (D. Md. Feb. 5, 1992).


2
We grant a certificate of probable cause to appeal but deny Mazyck's motion for appointment of counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED